15/2019Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-11, 14-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pillai (20190044549).
Regarding claims 1, 11, Pillai discloses an apparatus comprising:
a plurality of transmitting antennas adapted to be placed on a body part (the antenna 402 of the illustrated example includes multiple antennas (e.g., an antenna array of two or more antennas and/or antenna arrays) that are arranged orthogonal to one another to define the extended overlap region, paragraph 0035, Fig. 4) wherein each of the plurality of transmitting antennas generates a unique frequency orthogonal signal; 
a plurality of receiving antennas (antenna system in Fig. 4 is for transmitting and receiving in order to fulfill VR functions) adapted to placed on the body part, wherein the plurality of receiving antennas are adapted to receive the unique frequency orthogonal signals, 
wherein when the plurality of transmitting antennas and the plurality of receiving antennas are placed on the body part movement of skin (overhead wearable, Abstract)(an substrate) of the body part causes the plurality of transmitting antennas and the plurality of receiving antennas to move with respect to each other; and 
wherein measurements of the unique frequency orthogonal signals received by at least one of the plurality of receiving antennas are used to provide measurements regarding movement of the skin of the body part.
Regarding claims 4, 14, Pillai discloses wherein the plurality of transmitting antennas and the plurality of receiving antennas are formed as an array (the term "antenna" can refer to a single antenna or an antenna array having multiple antennas and/or antenna elements.  Accordingly, a polarization diversity antenna can encompass an antenna having discrete antennas/antenna elements (e.g., orthogonally arranged antennas), paragraph 0021).
Regarding claims 5-6, 15-16, Pillai discloses wherein the plurality of transmitting antennas and the plurality of receiving antennas form rows (antenna arrays as overhead wearable implies rows of antenna elements encircle the body).
Regarding claims 7, 17, Pillai discloses wherein the plurality of transmitting antennas and the plurality of receiving antennas are randomly distributed when placed on the body part (a signal coverage area 610 that is generally broadly distributed around the user paragraph 0041).
Regarding claims 8, 10, 19, Pillai discloses comprising a substrate, wherein the plurality of receiving antennas and the plurality of transmitting antennas are placed on the substrate which is formed from a flexible material (antenna arrays as overhead wearable).
Regarding claim 20, Pillai discloses wherein the transmitting antenna is one of a plurality of transmitting antennas (a VR function head wear or wrist wear is designed to transmit with one of the transmitter which is having visible contact with an object at any moment instead of all transmitters on).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 9, 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pillai (20190044549) as applied to claim1, 11 above, and further in view of Dong (CN20620483U).
Regarding claims 2-3, 12-13, Pillai discloses a VR system but does not disclose the body part is wrist or providing information of a hand through wrist.
However, Dong teaches a wrist belt VR glove (Abstract) with transmitter/receiver on. It would have been obvious to modify Pillai with Dong by incorporating VR transceiver on wrist band when the situation is focused on hand movement.
Regarding claims 9, 18, Pillai discloses wherein the substrate forms a plurality of strips on which the plurality of receiving antennas and the plurality of transmitting antennas are placed (signal emitter set on at least three coplanar not collinear arrangement, Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov